Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  In the second line from bottom, the second instance of the term “portion” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shnuckle et al. (US 7,150,461 B2).
	Regarding claim 1, Shnuckle (Figures 7-10) teaches a portable conveyance footrest (tail plate 70), comprising: a support portion having a substantially planar base surface to receive a heel of a foot at a first end of the support portion and to receive support rib 82); and a tow handle portion connected to the support portion at the second end, the tow handle portion forming a substantially planar tow handle that is within a same plane as the substantially planar base surface, the tow handle portion defining a void (aperture 86) between the tow handle and the second end of the support portion, the tow handle disposed within the same plane as the substantially planar base surface so that a user's fingers, when gripping the tow handle, extend into the void between the tow handle and the second end of the support portion and through the plane of the substantially planar surface.
	Regarding claim 2, Shnuckle (Figures 7-10) further teaches that the tow handle is spaced apart from the second end of the support portion to define the void between the tow handle and the second end of the support portion.
	Regarding claim 3, Shnuckle (Figures 7-10) further that the two handle portion comprises: a first end that is connected to the second end of the support portion; and a second end that defines an interior of the tow handle, the second end of the tow handle portion spaced apart from the first end of the tow handle portion to define the void between the tow handle and the second end of the support portion.
	Regarding claim 4, Shnuckle (Figures 7-10) further teaches that the support portion defines a first side extending from the first end of the support portion to the second end of the support portion and within the same plane of the substantially planar base surface; the support portion defines a second side extending from the first end of the 
	Regarding claim 5, Shnuckle (Figures 7-10) further teaches that a first side the tow handle portion is connected to the first side of the support portion; a second side of the tow handle portion is connected to the second side of the support potion; and the void between the tow handle and the second end of the support portion is between both the first side and the second side of the tow handle portion.
	Regarding claim 6, Shnuckle (Figures 7-10) further teaches that the support portion includes an offset portion along the first side of the support portion and extending from the first end of the support portion along a first length such that a distance between the first side and the second side increases along a first portion of a longitudinal axis measured from the first end of the support portion to the second end of the support portion.
	Regarding claim 7, Shnuckle (Figures 7-10) further teaches that the offset portion extends along a second length of the support portion such that a distance between the first side and the second side decreases along a second portion of the longitudinal axis.
Allowable Subject Matter
Claims 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 11 teaches a personal conveyance, comprising: a foldable frame, comprising: a body base; a drive system attached to a rear of the body base; a first mounting extension extending from a first side of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-326 form teach footrests with integrated two handles for portable conveyance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.S./Examiner, Art Unit 3611                         

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611